Citation Nr: 0708699	
Decision Date: 03/23/07    Archive Date: 04/09/07

DOCKET NO.  05-06 397A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial rating higher than 30 percent 
for a left wrist disability.


REPRESENTATION

The veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from August 
1960 until retiring in February 1981.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied the veteran's claims for service 
connection for bilateral hearing loss and tinnitus.  In that 
same decision, the RO granted his claim for service 
connection for a left wrist disability and assigned an 
initial 10 percent rating.  He appealed requesting a higher 
initial rating.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  In a more recent August 2006 decision, during 
the pendency of his appeal, the RO granted a higher 30 
percent rating effective retroactively from the date he filed 
his original claim for service connection.  He has since 
continued to appeal, requesting an even higher initial 
rating.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (a 
veteran is presumed to be seeking the highest possible rating 
unless he specifically indicates otherwise).  In February 
2007, to support his claims, the veteran testified at a 
hearing before the undersigned Veterans Law Judge (VLJ) of 
the Board using video-conferencing technology.  

Regrettably, because still further development of the 
evidence is needed before the Board can make a decision in 
response to the veteran's claims for service connection for 
bilateral hearing loss and tinnitus, these claims are being 
REMANDED to the RO via the Appeals Management Center (AMC).  
VA will notify him if further action is required on his part 
concerning these claims.  The Board, however, will adjudicate 
his remaining claim for a higher rating for his left wrist 
disability.




FINDING OF FACT

The veteran's left wrist is virtually ankylosed; it is held 
in 10 degrees of extension (dorsiflexion) and 5 degrees of 
radial deviation.


CONCLUSION OF LAW

The criteria are met for an even higher initial rating of 40 
percent, but no greater, for the left wrist disability.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.68, 4.71a, 
Diagnostic Codes (DCs) 5010 (5003), 5214 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

During his February 2007 videoconference hearing, the veteran 
submitted additional evidence and argument in support of his 
claim.  He waived his right to have it initially considered 
by the RO.  See 38 C.F.R. §§ 20.800, 20.1304(c).  He argued 
he is entitled to a higher 40 percent initial rating for his 
left wrist disability.  And as will be discussed in the 
decision below, the Board agrees and is granting this higher 
rating, which is a full grant of the benefits requested by 
him.  


So there is no need to discuss whether there has been 
compliance with the notice and duty to assist provisions of 
the VCAA with regard to this particular claim.  Even if there 
has not been, it is inconsequential and therefore at most 
harmless error.  Cf. Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
128 (2005), reversed and remanded, 444 F.3d 1328 (Fed. Cir. 
2006), affirmed, No. 02-1077 (December 21, 2006); 
Pelegrini v. Principi, 18 Vet. App. 112, 120 - 21 (2004) 
(Pelegrini II).  


Governing Statutes and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21.  
All reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3.  In assessing the degree of disability of a 
service-connected condition, the disorder and reports of 
rating examinations are to be viewed in relation to the whole 
history.  38 C.F.R. §§ 4.1, 4.2.  See, too, Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Consideration of factors 
that are wholly outside the rating criteria provided by 
regulation is error.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994) (citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992)).  

When, as here, the veteran timely appeals the rating 
initially assigned for his disability, just after 
establishing his entitlement to service connection for it, 
VA must consider his claim in this context.  And this 
includes determining whether he is entitled to a "staged" 
rating to compensate him for times since the effective date 
of his award when his disability may have been more severe 
than at other times during the course of his appeal.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

The veteran's left wrist disability has been evaluated under 
DC 5010, for arthritis due to trauma - which, in turn, is 
evaluated using the criteria for degenerative arthritis 
(osteoarthritis) under DC 5003.  See 38 C.F.R. § 4.71a.  
Under DC 5003, degenerative arthritis, when established by X-
ray findings, will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved (which, here, is DC 5214 
for the wrist).  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

The evidence of record indicates the veteran has virtual 
ankylosis in his left wrist, meaning for all intents and 
purposes the joint is completely immobile in a fixed 
position, either favorable or unfavorable.  See Dinsay v. 
Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 
Vet. App. 259 (1992).  He is right-handed, so his left wrist 
disability involves his non-dominant or minor upper 
extremity.

Ankylosis of the minor wrist is rated under DC 5214 as 
follows:

Unfavorable, in any degree of palmar flexion, or 
with ulnar or radial deviation 
.....................................................................40
Any other position, except favorable....................................30
Favorable in 20 degree to 30 degree dorsiflexion 
.....................20
Note:  Extremely unfavorable ankylosis will be 
rated as loss of use of hands under diagnostic 
code 5125.

Also, when determining the severity of musculoskeletal 
disabilities such as the one at issue, which is at least 
partly rated on the basis of range of motion, VA must 
consider the extent the veteran may have additional 
functional impairment above and beyond the limitation of 
motion objectively demonstrated due to the extent of his 
pain/painful motion, limited or excess movement, weakness, 
incoordination, and premature/excess fatigability, etc., 
particularly during times when his symptoms "flare up," such 
as during prolonged or repetitive use, and assuming these 
factors are not already contemplated in the governing rating 
criteria.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995), citing 38 C.F.R. §§ 4.40, 4.45, and 4.59.

In addition to these types of symptoms, other considerations 
include whether there is swelling, deformity or atrophy from 
disuse.  38 C.F.R. § 4.45.

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  


Legal Analysis

The reports of the August 2004, March 2005, and July 2006 VA 
examinations indicate the veteran sustained a navicular 
fracture of the left wrist during service.  Range of motion 
was limited to less than 5 degrees of dorsiflexion, palmar 
flexion, and radial and ulnar deviation.  He was able to flex 
his fingers and make a fist.  His left hand grasp was +2/5 
compared to his right hand, which was +5/5.  There was some 
swelling in the left wrist and X-rays revealed substantial 
osteoarthritis.  There was no additional limitation due to 
pain, fatigue, or lack of endurance following repetitive use.



In a March 2005 letter, Dr. Sweitzer stated the veteran had 
virtual ankylosis at about 10 degrees of dorsiflexion.  His 
wrist was held at 10 degrees of extension (dorsiflexion) and 
5 degrees of radial deviation.   In a January 2007 letter, 
Dr. Gordon reiterated Dr. Sweitzer's findings, stating there 
had been no improvement in the range of motion of the 
veteran's left wrist as a result of occupational therapy.  
Dr. Gordon did not foresee any improvement in the left wrist 
condition. 

As noted, the veteran's left wrist is held at 10 degrees of 
dorsiflexion and 5 degrees of radial deviation.  Ankylosis of 
the minor wrist with ulnar or radial deviation warrants a 40 
percent rating under DC 5214.  See  38 C.F.R. § 4.71a.  So a 
higher initial rating of 40 percent is warranted in this 
case.  And since this has been true from the effective date 
of the veteran's award, a "staged" rating is not warranted.  
See Fenderson, 12 Vet. App. at 125-26.  

As mentioned, a higher 40 percent initial rating is a full 
grant of the benefits requested by the veteran in his 
February 2007 correspondence.  Nevertheless, the Board has 
considered whether an even higher rating is warranted for 
loss of use of the left hand under DC 5125.  At the February 
2007 videoconference hearing, the veteran stated that he felt 
as though his left wrist was useless (see Hr'g. Tr., pg. 4), 
commenting, for example, that although he had a sedentary 
job, he cannot type, etc.  He also said he is no longer 
capable of grooming or selling horses or playing the guitar 
or piano.  But the objective medical evidence indicates he is 
still able to make a fist and flex his fingers and thumb.  So 
he has not lost complete use of his left hand, although, 
admittedly, there is substantiate functional impairment 
in his left wrist in particular - hence, the decision to 
award a higher 40 percent rating.

Moreover, the veteran has not shown that his service-
connected left wrist disability has caused him marked 
interference with employment, meaning above and beyond that 
contemplated by his current schedular rating (now 40 
percent).  Although as mentioned he testified that he has 
difficulty typing and performing some work tasks (pg. 4), 
generally the degree of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  See 38 C.F.R. § 4.1.  
He also has not shown that his left wrist disability has 
necessitated frequent periods of hospitalization or otherwise 
rendered impracticable the application of the regular 
scheduler standards.  The vast majority of his treatment and 
evaluation has been on an outpatient (as opposed to 
inpatient) basis.  Consequently, the Board does not have to 
remand this case to the RO for further consideration of this 
issue.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons and bases, a higher 40 percent initial 
rating, but no greater, is granted for the veteran's left 
wrist disability.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 4.3.  See, too, Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

A higher 40 percent initial rating, but no greater, is 
granted for the veteran's left wrist disability, subject to 
the laws and regulations governing the payment of VA 
compensation.


REMAND

The veteran had over 20 years of active duty service in the 
U.S. Navy, before retiring.  He alleges that during service 
he was exposed to loud noise from boilers, engines, gunfire, 
helicopters, and various equipment.  One of his military 
occupational specialties (MOS) was boiler technician.  He 
contends exposure to loud noise over the course of his 
military career caused his current bilateral hearing loss and 
tinnitus conditions.



With regard to claims for service connection for hearing 
loss, for purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385.

The veteran's SMRs indicate his hearing was normal (15/15) on 
whispered voice testing conducted in August 1960 during his 
military enlistment physical and in September 1969 during a 
reenlistment physical.  In November 1976, the results of 
puretone thresholds, in decibels, were as follows: 


500
1000
2000
3000
4000
6000
Right
25
20
15
25
20
20
Left
15
15
20
20
25
25

In December 1980, at the veteran's military retirement 
physical, the results of puretone thresholds, in decibels, 
were as follows: 


500
1000
2000
3000
4000
6000
Right
5
0
0
20
20
15
Left
5
5
5
20
25
20

Speech recognition scores were not specified in the reports 
of the November 1976 and December 1980 physicals.  The report 
of the November 1976 examination indicates the veteran said 
he was not experiencing ringing in his ears and was wearing 
ear protection.  



Although the veteran did not meet the provisions of 38 C.F.R. 
§ 3.385 during service, the Court has held that these 
provisions do not have to be met during service, only 
currently.  See Hensley v. Brown, 5 Vet. App. 155 (1993); 
see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
And the reports of more recent November 2004 and March 2005 
VA examinations indicate the veteran now meets the 
requirements of § 3.385, i.e., he has sufficient hearing loss 
to be considered an actual disability by VA standards.  The 
reports of private audiological evaluations conducted in 
November 2003 and November 2004 also indicate he meets these 
standards.

The veteran has established that he currently has bilateral 
hearing loss and tinnitus.  He also has established that he 
was exposed to loud noise during his naval service, including 
in his capacity as a boiler technician.  So the determinative 
issue is whether his current hearing loss and tinnitus are 
related to the noise exposure in service or, instead, more 
likely the result of factors unrelated to his military 
service.  The November 2004 and March 2005 VA examiners both 
have indicated that a correlation is unlikely.  But a 
November 2003 record from Peninsula ENT & Plastic Surgery 
indicates the veteran was diagnosed with "noise induced" 
hearing loss.  And in November 2004 a private audiologist 
(S.C.) indicated that, while the exact etiology of the 
veteran's hearing loss could not be stated, the puretone 
configuration was consistent with long-term noise exposure.

As further support for his claims, the veteran also submitted 
a copy of an analysis conducted for the U.S. Navy by CNA 
published in February 2005.  The results of that study 
indicate enlisted sailors who spent most of their Navy career 
assigned to a surface warship had a much higher probability 
of hearing loss.  It does not appear the VA examiners or 
private audiologists reviewed that study prior to rendering 
their respective opinions.  Since that study bears directly 
on the veteran's claims, a remand is necessary so it can be 
considered and another VA opinion obtained to reconcile the 
conflicting opinions of record insofar as the cause of the 
veteran's hearing loss and tinnitus.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

To help make this important determination, the veteran's duty 
assignments and MOS should be obtained from his military 
personnel file.

Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.  Request the veteran's relevant 
military personnel records, including a 
list of his duty assignments and MOS.

2.  To reconcile the conflicting opinions 
currently of record, request another VA 
opinion from a licensed audiologist or, if 
necessary, an otolaryngologist 
(ear, nose and throat (ENT) specialist).  
The designated examiner is asked to 
express an opinion as to whether the 
veteran's hearing loss and tinnitus are at 
least as likely as not (meaning 50 percent 
probability or greater) the result of 
noise exposure during his naval service, 
including as a boiler technician.  To this 
end, the examiner is asked to consider the 
veteran's duty assignments and MOS along 
with the February 2005 report from CNA 
before rendering this opinion.

Also to facilitate making this important 
determination, the claims file must be 
made available to the examiner for review 
of the veteran's pertinent medical and 
other history, including a complete copy 
of this remand.

If an opinion cannot be rendered 
responding to these questions, please 
explain why this is not possible or 
feasible.



3.  Review the claims file.  If any 
development is incomplete, including if 
any of the examination report does not 
contain sufficient information to respond 
to the questions posed, take corrective 
action before readjudication.  38 C.F.R. § 
4.2; Stegall v. West, 11 Vet. App. 268 
(1998). 

4.  Then readjudicate the claims in light 
of the additional evidence obtained.  If 
the claims are not granted to the 
veteran's satisfaction, send him and his 
representative a supplemental statement of 
the case (SSOC) and give them time to 
respond to it before returning the file to 
the Board for further appellate 
consideration.

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).


______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


